TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 11, 2019



                                        NO. 03-18-00764-CV


                                     Theresa Johnson, Appellant

                                                 v.

          Monica Velez, Kylie Riney, Kathryn Miller, and Patrice Wise, Appellees




      APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the final order signed by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.